DETAILED ACTION
This action is in response to TD filed on 3/2/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/2/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 1-20 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20180309798 A1- Abstract, A gateway device includes a media processor module comprising a gateway application module. The gateway device also includes a router module comprising a gateway abstraction module and an interface handler module. The gateway device also includes a shared interface module in communication with the router module and the media processor module. The shared interface module receives a service request signal from the gateway application module. The gateway abstraction module obtains the service request signal from the shared interface module through an interface handler module. The gateway abstraction module communicates a response signal to the media processor module through the shared interface module. The media processor module performs a function in response to the response signal.
ii. US 20170064351 A1- Abstract, Methods, apparatus, systems and articles of manufacture to monitor a media presentation are disclosed. An example method includes in response to receipt of a media identifier, extracting, by executing an instruction with a processor, a timestamp from the received media identifier. A time of receipt of the media identifier is determined. A difference between the time of receipt of the media identifier and the timestamp from the received media identifier is determined. A time shifted viewing code is calculated based on the difference The time shifted viewing code is transmitted to a media monitor that transmitted the media identifier, the time shifted viewing code to be reported when the media monitor reports monitoring information.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446